DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Flesher et al. (U.S. Patent No. 6,170,689) in view of Pickler (U.S. Patent No. 6,702,135).
Flesher discloses a collapsible container (102) comprising: a base (104); a plurality of walls including a first wall (106) and a pair of end walls (114, 116) perpendicular to the first wall, the plurality of walls pivotable between an upright position and a collapsed position on the base (col. 4, lines 58-65), the first wall including an 
Flesher fails to teach wherein the first wall includes an upper portion connecting the outer portions, wherein the first door is slidably mounted to the upper portion such that the first door is closer to one of the end walls when in the open position than when in the closed position.
Pickler teaches that it is known in the art to manufacture a slidable door (54) for a container wherein the door is closer to an end wall when in an open position than when in a closed position and mounted to an upper portion (Figs. 4, 5A).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the door of Flesher with the structure taught by Pickler, so a lid could be better secured on the container and since it has been held that rearranging parts of an invention involves only routine skill in the art.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flesher and Pickler, and further in view of Leess (U.S. Patent No. 6,318,579).
The modified container of Flesher teaches all the claimed limitations as shown above but fails to teach wherein the base includes a downwardly sloped portion below the rail portion to facilitate removal of objects from the container through the opening.
Leess teaches that it is known in the art to manufacture a container with a base having a downwardly sloped portion (Fig. 4), in order to allow liquid to accumulate at one location in the container to be removed (col. 2, lines 42-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the modified container with a sloped portion, as taught by Leess, in order to allow liquid to be easily removed from the container.  The slope could also facilitate the removal of objects through the opening.

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flesher and Pickler, and further in view of Cope (U.S. Patent No. 5,924,572).
The modified container of Flesher teaches all the claimed limitations as shown above but fails to teach a second door slidably mounted to the rail portion, and a latch selectively connecting the first door to the second door.
Cope teaches that it is known in the art to manufacture a container with first and second slidably mounted doors (12C, 12B) connected to a rail, and a latch selectively connecting the first door to the second door (col. 4, lines 36-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the modified container of Flesher with two doors, as taught by Cope, so that the opening could be opened to different degrees.

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flesher and Pickler and further in view of Davidson (U.S. Patent No. 705,045).
The modified container of Flesher teaches all the claimed limitations as shown above wherein the plurality of walls include end walls (114, 116) perpendicular to the first wall wherein the first wall is collapsible directly onto the base (Fig. 1B) and the end walls are collapsible onto the first wall, but fails to teach wherein the first wall includes a cover secured to the outer wall portion, the first door received between the outer wall portion and the cover when the first door is in the retracted position.
Davidson teaches that it is known it is known in the art to manufacture a container with a cover portion (I) connected to an outer wall wherein the slidable door is received between the cover and the outer wall when the door is in retracted positioned.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with a cover, as taught by Davidson, to ensure that the door opens and closes straight.

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flesher, Pickler and Davidson, and further in view of Cavalcante et al. (U.S. Patent No. 8,863,971).
The modified container of Flesher teaches all the claimed limitations as shown above but fails to teach wherein the pair of end walls each include a handle opening 
Cavalcante teaches that it is known in the art to manufacture end walls with handle openings (Fig. 2) and with a first wall that does not extend below an opening such that a base defines part of the opening (Fig. 5).
  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the end walls with handles, in order to make the container easier to carry.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the opening to extend below the first wall, in order to increase the size of the opening without having to increase the overall size of the container.

Claims 9-12, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flesher and Pickler, and further in view of Cavalcante.
The modified container of Flesher teaches all the claimed limitations as shown above but fails to teach wherein the pair of end walls each include a handle opening therethrough, and wherein the first wall does not extend below the opening through the first wall, such that the base of the collapsible container partially defines the opening.
Cavalcante teaches that it is known in the art to manufacture end walls with handle openings (Fig. 2) and with a first wall that does not extend below an opening such that a base defines part of the opening (Fig. 5).
  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the end walls with handles, in order to make .

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flesher, Pickler and Cavalcante, and further in view of Leess (U.S. Patent No. 6,318,579).
The modified container of Flesher teaches all the claimed limitations as shown above but fails to teach wherein the base includes a downwardly sloped portion below the rail portion to facilitate removal of objects from the container through the opening.
Leess teaches that it is known in the art to manufacture a container with a base having a downwardly sloped portion (Fig. 4), in order to allow liquid to accumulate at one location in the container to be removed (col. 2, lines 42-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the modified container with a sloped portion, as taught by Leess, in order to allow liquid to be easily removed from the container.  The slope could also facilitate the removal of objects through the opening.

Claims 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flesher, Pickler and Cavalcante, and further in view of Cope (U.S. Patent No. 5,924,572).
The modified container of Flesher teaches all the claimed limitations as shown above but fails to teach a second door slidably mounted to the rail portion, and a latch selectively connecting the first door to the second door.
Cope teaches that it is known in the art to manufacture a container with first and second slidably mounted doors (12C, 12B) connected to a rail.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the modified container of Flesher with two doors, as taught by Cope, so that the opening could be opened to different degrees.

Claims 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flesher, Pickler and Cavalcante and further in view of Davidson (U.S. Patent No. 705,045).
The modified container of Flesher teaches all the claimed limitations as shown above wherein the plurality of walls include end walls (114, 116) perpendicular to the first wall wherein the first wall is collapsible directly onto the base (Fig. 1B) and the end walls are collapsible onto the first wall, but fails to teach wherein the first wall includes a cover secured to the outer wall portion, the first door received between the outer wall portion and the cover when the first door is in the retracted position.
Davidson teaches that it is known it is known in the art to manufacture a container with a cover portion (I) connected to an outer wall wherein the slidable door is received between the cover and the outer wall when the door is in retracted positioned.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with a cover, as taught by Davidson, to ensure that the door opens and closes straight.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733